Citation Nr: 0119015	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
coronary artery bypass graft from July 22, 1991 (the date of 
the veteran's claim), to May 27, 1997.  

2.  Entitlement to a rating in excess of 40 percent for 
residuals of a coronary artery bypass graft from May 28, 
1997, to August 31, 1998.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active service from January 1950 to November 
1953.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which assigned a noncompensable (i.e., 
zero percent) rating for residuals of a coronary artery 
bypass graft.  (The Board had granted entitlement to 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, for 
the residuals of a coronary artery bypass graft, in a 
September 1998 decision.  The September 1998 RO decision 
implemented the Board's decision, and assigned a rating to 
the disability.)  The veteran appealed the noncompensable 
rating.  In an April 1999 rating decision, the RO granted a 
40 percent rating for residuals of a coronary artery bypass 
graft, from May 28, 1997, to August 31, 1998.  Thereafter, 
the disability was returned to the noncompensable rating, 
effective September 1, 1998.  The veteran continued his 
appeal.

In a March 2000 decision, the Board denied a compensable 
rating for residuals of a coronary artery bypass graft, from 
July 22, 1991, to May 27, 1997; and denied a rating in excess 
of 70 percent for residuals of a coronary artery bypass graft 
from May 28, 1997, to August 31, 1998.  (A third issue was 
remanded to the RO for further development, and will not be 
addressed in this decision).  

Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims.  In an August 
2000 Joint Motion, the parties to the litigation requested 
that the March 2000 decision of the Board be vacated, and 
that the issues be remanded to the Board for further 
development.  The Court granted the motion and, in an order 
issued in September 2000, vacated the Board's decision and 
remanded the two issues to the Board.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was diagnosed with two-vessel coronary artery 
disease prior to his participation in the ACME study.

3.  The veteran's preexisting two-vessel coronary artery 
disease was manifested by coronary occlusion and a history of 
substantiated anginal attacks; ordinary manual labor was 
feasible.

4.  From July 22, 1991, to May 27, 1997, the veteran's 
residuals of a coronary artery bypass graft did not preclude 
more than light manual labor.

5.  During the period from May 28, 1997, to August 31, 1998, 
the veteran underwent, and was recovering from, a second 
coronary artery bypass graft procedure.  


CONCLUSIONS OF LAW

1.  A compensable rating for residuals of a coronary artery 
bypass graft, from July 22, 1991, to May 27, 1997, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7017 (1997).  

2.  A 100 percent rating for residuals of a coronary artery 
bypass graft, from May 28, 1997, to August 31, 1998, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.322(a), 4.22, 4.104, Diagnostic Codes 7005, 7017 (1997).  




REASON AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A September 1988 record from the Richmond, Virginia, VA 
Medical Center (VAMC), indicates that the veteran underwent a 
cardiac catheterization following a 10-month history of 
angina.  The procedure revealed a left dominant system with 
90 percent stenosis at the origin of the posterior descending 
artery, which comes off the circumflex; and 70 percent 
stenosis of the mid-left anterior descending artery involving 
the first diagonal.  The ejection fraction was 35 percent 
with moderate to severe diaphragmatic hypokinesis and mild 
anterior hypokinesis.  The left main coronary artery was 
normal.  The diagnoses were:  two-vessel coronary artery 
disease; moderately reduced left ventricular systolic 
function with moderate to severe diaphragmatic hypokinesis 
and mild anterior hypokinesis; and trace mitral 
regurgitation.  

The veteran's clinical condition qualified him to participate 
in the VA Cooperative Study on Percutaneous Transluminal 
Coronary Angioplasty Compared to Optimal Drug Therapy in 
Myocardial Ischemia (ACME study).  He elected to participate 
in the study, and was randomized to medical management.  He 
underwent stress testing on September 16, 1988, which was 
positive at 7 minutes and 32 seconds, with 6/10 chest pain 
and positive electrocardiogram (ECG) changes.  He was 
discharged on Aspirin and Diltiazem.  

Questionnaires completed in conjunction with the ACME study 
indicated that the veteran had a history of angina at rest or 
on exercise.  He responded that he had difficulty walking a 
mile and climbing up two flights of stairs.  However, he was 
able to feed himself, dress himself, shop, cook, and do light 
housework.  He was also able to participate in sporting 
activities.  He was unemployed, due to non-cardiac disease, 
and had not worked in 30 months.  It was noted that he had 
been involved in a motor vehicle accident in March 1986.  His 
maximum activity level was deemed to be moderate.  


At a six-month follow up in March 1989, a subsequent cardiac 
catheterization revealed a left ventricular ejection fraction 
of 45 percent, and an 80 percent mid-left anterior descending 
stenosis, which, essentially, showed no significant change 
from the September 1988 cardiac catheterization.  The veteran 
had reported that he had been experiencing symptoms on the 
prescribed medication.  An exercise tolerance test, carried 
out on a treadmill according to a modified Bruce protocol, 
revealed that he was able to exercise for 7 minutes and 40 
seconds.  He achieved a peak heart rate of 129 beats per 
minute, at 8.5 METS.  The test was terminated due to leg pain 
and 6/10 chest pain.  The examiner concluded that the test 
was positive and that the veteran's exercise tolerance was 
fair.  On March 13, 1989, he underwent a percutaneous 
transluminal coronary angioplasty (PTCA), which resulted in a 
significant reduction in the percentage of stenosis in both 
lesions.

In May 1989, the veteran experienced several short episodes 
of angina.  He reported to the Richmond VAMC on May 24, 1989, 
for a regularly scheduled appointment, and was admitted 
immediately.  A cardiac catheterization, performed two days 
later, demonstrated a 70 percent occlusion in the left main 
coronary artery close to the aorta.  On May 31, 1989, he 
underwent a coronary artery bypass graft times two.

A May 1990 exercise tolerance test, carried out on a 
treadmill according to a modified Bruce protocol, revealed 
that the veteran was able to exercise for 4 minutes and 5 
seconds.  He achieved a peak heart rate of 135 beats per 
minute, at 3 METS.  The test was terminated due to 
claudication pain in the lower extremities.  He had 2/10 
chest pain at peak exercise, which was suggestive of angina 
relieved by rest.  There were no exercise-induced ECG 
changes.  The examiner concluded that the test was non-
diagnostic due to the failure to achieve the target heart 
rate, and that the veteran's exercise tolerance was poor.  

In a letter received by the RO on July 22, 1991, the veteran 
filed a claim for VA compensation benefits, under 38 U.S.C.A. 
§ 1151, for additional heart disability claimed to be a 
result of VA treatment.  

A VA outpatient record, dated in October 1991, indicates that 
the veteran was status post coronary artery bypass graft 
times two in 1989.  He had no more chest pain, but continued 
to experience shortness of breath; however, it had improved 
since the last time he had been seen.  It was noted that a 
Thallium test in September 1991 was negative for ischemia.  A 
PET scan showed evidence of chronic obstructive pulmonary 
disease.  

A November 1992 exercise tolerance test, carried out on a 
treadmill according to a modified Bruce protocol, revealed 
that the veteran was able to exercise for 3 minutes and 31 
seconds.  He achieved a peak heart rate of 125 beats per 
minute, at 3 METS.  The test was terminated due to leg pain.  
There were no exercise-induced ECG changes.  The examiner 
concluded that the test was negative and that the veteran's 
exercise tolerance was poor.  

A VA outpatient treatment record, dated in November 1992, 
indicated that the veteran was seen for education on how to 
use an inhaler with an open mouth.  He denied shortness of 
breath at rest, but stated that he did experience shortness 
of breath with activity.  It was relieved with rest and use 
of his inhaler.  He had been advised against smoking, but 
continued to smoke approximately four cigars per day.  

A VA record indicates that the veteran underwent another 
cardiac catheterization in January 1994.  The procedure 
revealed significant native left main and three-vessel 
coronary artery disease, as well as significant disease in 
the left anterior descending artery distal to the left 
internal mammary artery insertion site.  Medical therapy was 
recommended unless his symptoms changed.  

A discharge summary from the Richmond VAMC indicates that the 
veteran was hospitalized at that facility from September 28, 
1994, to October 7, 1994.  He was admitted for treatment of 
left arm cellulitis that extended from his elbow to his 
wrist.  Clinical evaluation revealed that his heart rate and 
rhythm were regular.  A chest X-ray showed findings 
consistent with emphysema.  


A discharge summary from the Richmond VAMC indicates that the 
veteran was hospitalized at that facility from May 6, 1996, 
to May 9, 1996.  He was admitted for a cardiac 
catheterization.  It was noted that he was status post 
coronary artery bypass graft times two, in 1989.  He had 
minimal problems postoperatively, until April 1996.  At that 
time, he developed retrosternal chest pressure pain on 
exertion, with radiation to his left arm.  The pain decreased 
with Nitroglycerin, and was not associated with shortness of 
breath or diaphoresis.  A Persantine thallium test in January 
1996, showed a fixed apico-inferior perfusion defect, which 
was characteristic of a scar.  A two-dimensional 
echocardiogram in October 1993 showed trace mitral 
regurgitation, and an ejection fraction of 35 percent.  The 
cardiac catheterization showed severe left main disease of 
approximately 80 percent, and a totally occluded native left 
circumflex.  He had normal right heart pressures, with 
presence of V-waves suggestive of mitral regurgitation.  A 
change in medical management was recommended, and the veteran 
was discharged in stable condition.  

A discharge summary from the Richmond VAMC indicates that the 
veteran was again hospitalized at that facility from November 
21, 1996, to December 6, 1996.  He was admitted after he 
presented to the emergency room with complaints of chest pain 
and shortness of breath.  The week before, he had experienced 
repeated episodes of chest tightness and shortness of breath, 
with radiation to the left side of the neck.  Nitroglycerin 
provided some relief.  A myocardial infarction was ruled out 
by the coronary care unit.  It was determined that the 
worsening of the chest pain and shortness of breath were 
predominantly due to an exacerbation of his chronic 
obstructive pulmonary disease.  Oral steroids were 
prescribed, with a gradual improvement in his symptoms.  
After several days, he was able to walk without oxygen.  He 
was discharged in good condition.  

A subsequent discharge summary from the Richmond VAMC 
indicates that the veteran was hospitalized at that facility 
from May 28, 1997, to July 3, 1997.  He was admitted with a 
one-year history of progressive shortness of breath and 
angina which required multiple emergency room visits for 
chest pain and congestive heart failure.  He underwent a 
mitral ring annuloplasty and coronary artery bypass graft 
times one.  He was taken to the surgical intensive care unit 
for post-operative management and care.  He developed left 
upper lobe pneumonia, which was treated with antibiotics.  
Despite vigorous antibiotic therapy, he developed a left 
upper lobe loculate hemopneumothorax, which required a 
thoracoscopy and chest tube placement.  He was subsequently 
discharged in stable condition.  

Another discharge summary from the Richmond VAMC indicates 
that the veteran was hospitalized at that facility from July 
8, 1997, to July 17, 1997.  He was admitted for complaints of 
shortness of breath and chest pain.  A myocardial infarction 
was ruled out, and it was determined that his symptoms were 
most likely caused by an exacerbation of his chronic 
obstructive pulmonary disease.  He was set up for home 
oxygen, and discharged in stable condition.  

At a personal hearing before a Member of the Board in January 
1998, the veteran testified that he had been experiencing 
angina for a period of ten months in 1988.  He sought 
treatment at the Hampton VAMC, and was subsequently referred 
to the Richmond VAMC for evaluation by a cardiologist.  
Thereafter, he underwent a cardiac catheterization in 
September 1988, and agreed to participate in the research 
study.  He had two small blockages in his arteries, and his 
participation consisted of managed medication and stress 
tests.  At a follow-up cardiac catheterization in March 1989, 
there was no significant change noted from September 1988.  
However, in May 1989, he began to experience strong angina 
pain while driving to Richmond for a scheduled appointment.  
When he arrived, he was admitted immediately, and a 
catheterization showed a 70 percent occlusion in the neck of 
his left main coronary artery, close to the aorta.  He was 
informed that a bypass graft was necessary.  

At a personal hearing before a Member of the Board in 
September 1999, the veteran testified that he believed that 
the RO had misinterpreted the issue before it when his 
disability was rated.  He asserted that he did not have two-
vessel coronary artery disease that was 60 percent disabling 
prior to his participation in the ACME study.  He noted that 
his exercise tolerance was significantly reduced after the 
first bypass graft procedure.  He had frequently worked out 
with his wife prior to the procedure, and had experienced 
only occasional episodes of angina.  At the hearing, the 
Board submitted additional evidence, and waived initial RO 
review of that evidence in accordance with 38 C.F.R. 
§ 20.1304.  

Subsequent to the Court's remand, the veteran's attorney 
submitted additional evidence with a waiver of RO review, in 
accordance with 38 C.F.R. § 20.1304.  The additional evidence 
consisted of duplicate copies of the veteran's VA medical 
records and a Brief in support of the veteran's claim.  In 
his brief, the veteran's attorney argues that the veteran is 
entitled to a 100 percent disability rating under either the 
new or old criteria for rating cardiovascular disabilities.  

II.  Analysis

Initially, the Board notes that VA has long recognized that 
the Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. 
§ 3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  See generally 
Holliday v. Principi, 14 Vet.App. 280 (2001).  

In the present case, the Board has determined that VA has met 
its duty to assist requirements and the case has been fully 
developed for appellate review.  The veteran and his attorney 
have been fully informed of the evidence needed to 
substantiate the claim.  Furthermore, all relevant medical 
records have been obtained and associated with the file.  
Neither the veteran nor his attorney has indicated that there 
is any evidence outstanding that would support his claim.  
Furthermore, in the March 2000 decision, the Board determined 
that the veteran's claim was well grounded, and that the duty 
to assist had been met.  Accordingly, a remand to the RO is 
not warranted and there has been no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its entire recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, 13 Vet. App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for disability compensation under 38 U.S.C.A. § 1151 
for residuals of a coronary artery bypass graft has remained 
in appellate status since he filed an NOD as to the initial 
decision on his original claim for that benefit.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in the latter case, a veteran may assert 
that his condition at the time of his original claim was 
worse than it was at a later stage of his appeal, and, where 
the record warrants it, VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  Although Fenderson did not involve a request for 
an increased rating after benefits had been awarded pursuant 
to 38 U.S.C.A. § 1151, the Board finds that the holding of 
that case is, by analogy, applicable to the facts of the 
present case.  Accordingly, our analysis of this case 
continues to take the Fenderson decision into account.


When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2000).  Therefore, under the 
reasonable doubt doctrine, where we find an approximate 
balance of positive and negative evidence on the merits of 
the claim, the benefit of the doubt shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 
3.102 (2000).

VA issued new regulations for evaluating cardiovascular 
disorders, effective January 12, 1998. See 62 Fed. Reg. 
65,207.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), with specific regard to 
amendments to the Rating Schedule.  Therefore, in reviewing 
this case, the Board and the RO must evaluate the veteran's 
disability under both the old and current regulations, to 
determine whether he is entitled to an increased evaluation 
under either set of criteria.  

However, the Court of Appeals for Veterans Claims, addressing 
a similar matter, concluded that the law governing effective 
dates, at 38 U.S.C.A. § 5110(g), prevents the application of 
a later liberalizing law to a claim prior to the effective 
date of the liberalizing law, since the Secretary's legal 
obligation to apply the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  See VAOPGCPREC 
3-00 (Apr. 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished order).  Essentially, this means that, in 
rating the veteran's residuals of coronary artery bypass 
graft surgery, the Board may only apply the old rating 
criteria for the period prior to January 12, 1998.  

Coronary artery bypass surgery is rated 100 percent disabling 
for one year following the surgery.  Thereafter, the 
residuals should be rated as arteriosclerotic heart disease, 
with a minimum rating of 30 percent.  The 100 percent rating 
for one year following bypass surgery will commence after the 
initial grant of the one-month total rating assigned under 38 
C.F.R. § 4.30 following hospital discharge.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7017 (1997).  

Arteriosclerotic heart disease, following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack, with ordinary manual labor feasible, is 
assigned a 30 percent disability rating.  Arteriosclerotic 
heart disease, following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, with more than light manual labor 
not feasible, warrants a 60 percent disability rating.  The 
disease will be rated 100 percent disabling during and for 
six months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock; or after six months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  38 C.F.R. § 4.104, DC 7005 (1997).  

A.  Level of Disability Prior to the ACME Study

As previously determined in the March 2000 decision, and not 
disputed in the Joint Remand, the Board found that the 
veteran's pre-aggravation level of disability was determined 
to meet the criteria for a 30 percent disability rating under 
the old rating criteria.  In rating the veteran's pre-study 
level of disability, the RO determined that the veteran's 
condition due to his two-vessel coronary artery disease, 
moderately reduced left ventricular systolic function with 
moderate to severe diaphragmatic hypokinesis and mild 
anterior hypokinesis, and trace mitral regurgitation was 
60 percent disabling.  Based upon our review of the relevant 
evidence, as well as consideration of the reasonable doubt 
doctrine, the Board is of the opinion that a lower level of 
pre-existing disability may be inferred, for the following 
reasons.  

The record clearly reflects that the veteran was diagnosed 
with two-vessel coronary artery disease prior to his 
participation in the ACME study, and that he had a history of 
substantiated anginal attacks.  However, it is unclear what 
effect the disease had on his ability to engage in manual 
labor.  Information provided in conjunction with the study 
indicated that the veteran had not been able to work due to 
non-cardiac illness.  Nevertheless, he was able to perform 
light housework and participate in sporting activities.  As a 
result, upon de novo review, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the veteran was able to engage in ordinary manual 
labor.  See 38 C.F.R. §§ 3.102, 4.3.  Since that is the only 
distinguishing factor between the two levels of disability, 
we therefore conclude that the veteran's pre-study level of 
disability met the criteria for a 30 percent disability 
rating.  See 38 C.F.R. § 4.104, DC 7005 (1997).  

Again, the Board acknowledges the veteran's arguments that he 
was not disabled by coronary artery disease at all prior to 
his participation in the ACME study; and that he has been 
unable to engage in any type of gainful employment since May 
1989.  However, the Board points out that the evidence of 
record directly contradicts these contentions.  When the 
veteran was initially seen in September 1988, he was 
diagnosed with two-vessel coronary artery disease; moderately 
reduced left ventricular systolic function with moderate to 
severe diaphragmatic hypokinesis and mild anterior 
hypokinesis; and trace mitral regurgitation.  Furthermore, 
information provided in conjunction with his participation in 
the study indicated that he had been involved in a motor 
vehicle accident in March 1986, and he had not worked for the 
previous 30 months because of non-cardiac disabilities.  
Finally, the Board points out that the veteran would never 
have qualified for participation in the ACME study if he had 
not been diagnosed with coronary artery disease, and there 
would have been no claim for benefits pursuant to 38 U.S.C.A. 
§ 1151.  

As also previously discussed, the regulation implementing 38 
U.S.C.A. § 1151 provides, in pertinent part, that:  

(a) Where it is determined that there is 
additional disability resulting from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of training, hospitalization, 
medical or surgical treatment, or 
examination, compensation will be payable 
for such additional disability.

(b) In determining that additional 
disability exists, the following 
considerations will govern:  

(1) The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be 
compared with the subsequent 
physical condition resulting from 
the disease or injury, each body 
part involved being considered 
separately.

38 C.F.R. § 3.358 (2000) (emphasis added).

Accordingly, the veteran is entitled to be compensated only 
for the additional degree of disability caused by VA 
treatment.  After participation in the study, it was found 
that the veteran's left main artery had become 70 percent 
stenosed.  In the September 1998 decision, the Board 
determined this to be the additional disability that resulted 
from VA treatment, and it is only this aspect of the 
veteran's coronary artery disease for which benefits under 
38 U.S.C.A. § 1151 were granted.  Therefore, the Board again 
finds the veteran's arguments on this point to be without 
merit, and concludes that his pre-aggravation level of 
disability from coronary artery disease was 30 percent 
disabling under the old rating criteria.  

B.  Compensable Rating for Residuals of a Coronary Artery 
Bypass Graft
from July 22, 1991, to May 27, 1997

The record clearly establishes that the veteran underwent 
coronary artery bypass surgery after VA treatment.  The 
evidence of record indicates that the veteran's participation 
in the ACME study resulted in a 70 percent occlusion of the 
left main artery.  His two-vessel coronary artery disease 
increased to three-vessel coronary artery disease, and an 
immediate coronary artery bypass graft was necessitated.  He 
filed a claim for benefits under 38 U.S.C.A. § 1151 for this 
additional disability in July 1991, and the grant of benefits 
subsequently awarded was made effective from the date of his 
claim.  To the extent that the veteran asserts that he is 
entitled to a 100 percent disability rating from May 1989, 
the Board notes that this assertion encompasses the issue of 
entitlement to an earlier effective date for the grant of 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of a coronary artery bypass graft.  As noted in the March 
2000 decision, this issue has not been developed for 
appellate review and was referred to the RO for appropriate 
action.  For the purpose of this decision, the Board may not 
consider a grant of benefits prior to July 1991.  

From July 1991 to May 1997, the Board finds that the 
veteran's coronary artery disease continued to meet the 
criteria for a 30 percent disability rating under DC 7005 and 
DC 7017, in effect prior to January 12, 1998 (the new rating 
criteria are not applicable to this time period and need not 
be addressed).  During this period of time, his coronary 
artery bypass graft had been performed more than two years 
before.  Therefore, the 100 percent rating available under DC 
7017 is not appropriate.  We note that, after undergoing such 
procedure, DC 7017 also provides for a minimum disability 
rating of 30 percent.  Nevertheless, the veteran's coronary 
artery disease does not meet the criteria for a rating in 
excess of 30 percent under DC 7005.  

The evidence indicates that he continued to experience a 
history of substantiated anginal attacks after the bypass 
graft procedure.  However, the evidence does not demonstrate 
that more than light manual labor became infeasible as a 
result of his additional coronary artery disease.  Prior to 
participation in the ACME study, the veteran reported that he 
was able to do light housework and participate in sporting 
activities.  His maximum activity level was deemed to be 
moderate.  However, it was also noted that he had difficulty 
walking a mile as well as climbing up stairs.  

The record clearly shows that the veteran suffers from 
multiple disabilities aside from coronary artery disease, 
including chronic obstructive pulmonary disease and 
emphysema.  A Thallium stress test in September 1991 was 
negative for ischemia, but a PET scan showed chronic 
obstructive pulmonary disease.  A November 1992 stress test 
was terminated due to leg pain; there were no exercise-
induced ECG changes.  In November 1992, the veteran was 
advised against smoking, but he continued to smoke four 
cigars per day.  He was given instruction on how to use an 
inhaler.  A VA discharge summary dated in September and 
October 1994, indicated that the veteran's heart rate and 
rhythm were regular.  However, a chest X-ray showed findings 
consistent with emphysema.  A VA discharge summary dated in 
November and December 1996, indicated that the veteran was 
admitted for chest pain and shortness of breath.  A 
myocardial infarction was ruled out and it was concluded that 
the worsening chest pain and shortness of breath were 
predominantly due to an exacerbation of his chronic 
obstructive pulmonary disease.  In July 1997, a VA discharge 
summary also indicated that a myocardial infarction was ruled 
out, and it was determined that the worsening symptoms were 
caused by an exacerbation of chronic obstructive pulmonary 
disease, not coronary artery disease.  Home oxygen use was 
set up.  

The veteran's attorney has pointed out that the veteran's 
exercise tolerance tests were significantly reduced 
subsequent to his participation in the ACME study.  However, 
he has ignored the medical findings which concluded that the 
veteran's worsening symptoms were due to exacerbations of his 
chronic obstructive pulmonary disease, not to coronary artery 
disease.  In addition, the exercise stress tests to which he 
refers were terminated for non-cardiac pain.  There were no 
exercise-induced ECG changes reflected in these tests.  In 
fact, there is no medical evidence which supports a finding 
that the veteran was totally disabled due solely to coronary 
artery disease during this time period, as asserted by both 
the veteran and his attorney.  Therefore, 38 C.F.R. 
§§ 3.322(a) and 4.22 are inapplicable.  Finally, to the 
extent that the veteran's attorney seeks to utilize the new 
criteria for rating cardiovascular disabilities, the Board 
has fully discussed above that those criteria are also 
inapplicable and may not be considered in rating the 
veteran's disability for the time period at issue here.  

Accordingly, the Board concludes that the level of disability 
associated with the veteran's coronary artery disease during 
the July 1991-May 1997 time period was equal to the level of 
disability associated with his pre-study level of disability.  
Hence, the noncompensable rating remains appropriate for that 
period.  

C.  Rating in Excess of 40 percent for Residuals of Coronary 
Artery Bypass Graft from May 28, 1997, to August 31, 1998

In the Joint Motion, the parties indicated that the Board had 
not applied 38 C.F.R. § 4.22 properly.  In that regard, we 
would respectfully note that, although we did make reference 
38 C.F.R. § 4.22 in our decision, we did so only as an 
example to demonstrate that, in service connection cases, a 
percentage deduction is made for any pre-aggravation degree 
of disability.  However, by its own terms, 38 C.F.R. § 4.22 
was not specifically applicable to the veteran's case, and 
the Board did not hold that it was.  The veteran was 
previously awarded benefits in this case pursuant to 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358, and those 
provisions constitute the controlling statute and regulation 
for the award of such benefits (as fully explained in the 
March 2000 decision).

However, in a recent opinion, published subsequent to the 
Board's March 2000 decision, the VA General Counsel 
determined that 38 C.F.R. §§ 3.322(a) and 4.22 were 
applicable to the rating of disabilities compensated under 
38 U.S.C.A. § 1151.  Therefore, the degree of disability 
existing at the time of the treatment at issue should be 
deducted from the present degree of disability unless the 
present degree of disability is total.  In that instance, no 
deduction should be made.  See VAOPGCPREC 4-2001 (Feb. 2, 
2001).  

The evidence of record reflects that the veteran underwent a 
second coronary artery bypass graft procedure on May 28, 
1997.  Accordingly, under DC 7017 (in effect prior to January 
12, 1998), he is entitled to a 100 percent disability rating 
for one year following such surgery.  Since the veteran's 
disability following aggravation is total for this time 
period, no deduction need be made.  See 38 C.F.R. §§  
3.322(a), 4.22; VAOPGCPREC 4-2001.  Therefore, he is entitled 
to a 100 percent disability rating for residuals of a 
coronary artery bypass graft from May 28, 1997, to August 31, 
1998.  



ORDER

A compensable rating for residuals of a coronary artery 
bypass graft from July 22, 1991, to May 27, 1997, is denied.  

A 100 percent rating for residuals of a coronary artery 
bypass graft from May 28, 1997, to August 31, 1998, is 
granted, subject to the regulations governing the payment of 
monetary awards.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



